 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                            UNITED STATES DISTRICT COURT
11                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
12
     EDWARD B., JR.,
13
                                Plaintiff,            Case No. C20-5848 RAJ
14
                  v.                                  ORDER REVERSING DENIAL
15
                                                      OF BENEFITS
16 COMMISSIONER OF SOCIAL
     SECURITY,
17
                                Defendant.
18
           Plaintiff appeals denial of his application for Disability Insurance Benefits.
19
     Plaintiff contends the ALJ erred by discounting his testimony and by rejecting a treating
20
     doctor’s and an examining doctor’s medical opinions in favor of two non-examining
21
     doctors’ opinions. Dkt. 19. As discussed below, the Court REVERSES the
22

23 Commissioner’s final decision and REMANDS the matter for further administrative


     ORDER REVERSING DENIAL OF
     BENEFITS - 1
 1 proceedings under sentence four of 42 U.S.C. § 405(g).

 2                                       BACKGROUND
 3          Plaintiff is 56 years old, has a high school education, and has worked as a medical
 4
     assistant, housing project manager, and loan officer. Dkt. 17, Admin. Transcript (Tr.) 24.
 5
     Plaintiff applied for benefits in January 2018, alleging disability as of December 31,
 6
     2017. Tr. 15. After conducting a hearing in April 2019, the ALJ issued a decision
 7
     finding Plaintiff not disabled. Tr. 31-52, 15-26. In pertinent part, the ALJ found that,
 8
     with the severe impairments of depression, post-traumatic stress disorder (PTSD), and
 9
     alcohol dependence in remission, Plaintiff had the residual functional capacity (RFC) to
10

11 perform simple, routine work with minimal public interaction. Tr. 17, 19.

12                                         DISCUSSION

13          This Court may set aside the Commissioner’s denial of Social Security benefits

14 only if the ALJ’s decision is based on legal error or not supported by substantial evidence

15 in the record as a whole. Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017).

16 A.       Plaintiff’s Testimony
17          Where, as here, an ALJ determines a claimant has presented objective medical
18
     evidence establishing underlying impairments that could cause the symptoms alleged,
19
     and there is no affirmative evidence of malingering, the ALJ can only discount the
20
     claimant’s testimony as to symptom severity by providing “specific, clear, and
21
     convincing” reasons supported by substantial evidence. Trevizo, 871 F.3d at 678.
22
            The ALJ discounted Plaintiff’s testimony of disabling mental symptoms because
23


     ORDER REVERSING DENIAL OF
     BENEFITS - 2
 1 he received minimal treatment and mental status examination results were largely normal.

 2 Tr. 20, 22.

 3          1.      Treatment
 4          The ALJ found, during the relevant period, the record showed “mostly 25 minute
 5
     medication counseling appointments and no formal psychotherapy.” Tr. 20. 1 While the
 6
     cited treatment note states this was “not a formal psychotherapy visit,” the notes
 7
     document Plaintiff’s symptoms extensively, along with a full mental status examination
 8
     and assessment scales for depression, anxiety, and PTSD. Tr. 397-98.
 9
            Plaintiff contends his own and his doctors’ statements show his symptoms
10
     prevented him from engaging in more extensive mental health treatment. Dkt. 19 at 5;
11

12
     Dkt. 21 at 3. In an October 2018 assessment, Dr. Lodin wrote Plaintiff was “not able to

13 leave his house and avoids any social interaction.” Tr. 417. Plaintiff was offered therapy

14 “but he declined. He is not able to leave his house to attend therapy once a week.” Id.

15 Plaintiff testified his doctor wanted him to attend weekly group therapy, but he “do[es]n’t

16 do well in front of people, and … it wouldn’t work.” Tr. 40-41.

17          An “‘unexplained or inadequately explained failure’” to seek treatment or follow
18
     prescribed treatment can be a valid reason to discount a claimant’s testimony, but an ALJ
19
     must address the claimant’s “proffered reasons.” Trevizo, 871 F.3d at 679-80 (quoting
20
     Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)). The ALJ did not address the medical
21
     evidence showing Plaintiff was unable to engage in more extensive therapy, and thus
22

23   1
      The Commissioner also argues Plaintiff “only attended five counseling sessions between 2014 and
     2016,” but that was well before the alleged onset date. Dkt. 20 at 7.

     ORDER REVERSING DENIAL OF
     BENEFITS - 3
 1 erred by discounting his testimony based on failure to follow prescribed treatment

 2 without considering Plaintiff’s reasons.

 3          The ALJ cited treatment records showing Plaintiff was “reluctant to make any
 4
     changes” to his medication. Tr. 413. Plaintiff reported he once tried to stop Zoloft “but
 5
     he became very irritable and angry. His wife encouraged him to restart it.” Tr. 422. The
 6
     ALJ did not explain how Plaintiff’s reluctance to change medications due to past negative
 7
     experience undermined his testimony.
 8
            The Court concludes the ALJ erred by discounting Plaintiff’s testimony based on
 9
     minimal treatment.
10

11          2.     Mental Status Examinations

12
            An ALJ may reject a claimant’s symptom testimony when it is contradicted by the

13 medical evidence, but not when it merely lacks support in the medical evidence. See

14 Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008)

15 (“Contradiction with the medical record is a sufficient basis for rejecting a claimant’s

16 subjective testimony.”); Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (“lack of

17 medical evidence cannot form the sole basis for discounting pain testimony”).

18
            The ALJ summarized several treatment notes, but did not identify any evidence
19
     contradicting Plaintiff’s testimony. See Tr. 20-22. The Commissioner argues “mostly
20
     normal mental status exam findings” supported the ALJ’s decision. Dkt. 20 at 7. Mental
21
     status examinations consistently showed some abnormal findings, such as “anxious and
22
     depressed” affect and “irritated” mood, along with some normal findings. See, e.g., Tr.
23


     ORDER REVERSING DENIAL OF
     BENEFITS - 4
 1 398, 413. The ALJ failed to explain how this mixture of abnormal and normal findings

 2 contradicted Plaintiff’s testimony. The Commissioner cites findings such as cooperative

 3 attitude and normal speech, but fails to explain how any of these findings contradict

 4
     Plaintiff’s testimony that, for example, he cannot leave the house unless accompanied by
 5
     his wife or son. Dkt. 20 at 11; Tr. 41-42.
 6
            Conflict with the medical record was not a clear and convincing reason, supported
 7
     by substantial evidence, to discount Plaintiff’s testimony.
 8
            The Court concludes the ALJ erred by discounting Plaintiff’s testimony.
 9
     B.     Medical Opinions
10
            Because Plaintiff filed his claim after March 27, 2017, new regulations apply to
11

12
     the ALJ’s evaluation of medical opinion evidence. The ALJ must articulate and explain

13 the persuasiveness of an opinion based on “supportability” and “consistency,” the two

14 most important factors in the evaluation. 20 C.F.R. § 404.1520c(a), (b). The “more

15 relevant the objective medical evidence and supporting explanations presented” and the

16 “more consistent” with evidence from other sources, the more persuasive a medical

17 opinion. Id. at (c)(1)-(2). At the least, this appears to necessitate that an ALJ specifically

18
     account for the legitimate factors of supportability and consistency in addressing the
19
     persuasiveness of a medical opinion. The Court must, moreover, continue to consider
20
     whether the ALJ’s analysis has the support of substantial evidence. See 42 U.S.C. §
21
     405(g) (“findings of the Commissioner of Social Security as to any fact, if supported by
22
     substantial evidence, shall be conclusive”).
23


     ORDER REVERSING DENIAL OF
     BENEFITS - 5
 1          1.     Ryan O’Connor, M.D.

 2          Dr. O’Connor examined Plaintiff in February 2018 and diagnosed PTSD, major

 3 depressive disorder, and alcohol use disorder in remission. Tr. 308. Dr. O’Connor

 4 opined it was “unlikely” Plaintiff could perform consistently without additional

 5
     instructions, work at a sufficient pace, or maintain attendance. Tr. 309. The ALJ found
 6
     these portions of Dr. O’Connor’s opinion “not persuasive” because they were
 7
     inconsistent with the record, based primarily on Plaintiff’s reports, and inconsistent with
 8
     Dr. O’Connor’s own findings. Tr. 23.
 9
            The ALJ’s finding that Dr. O’Connor’s opinions were inconsistent with the record,
10
     specifically minimal treatment and largely normal mental status examination results, was
11

12
     not supported by substantial evidence. As discussed above, the ALJ erred by finding

13 minimal treatment because he failed to address Plaintiff’s proffered reasons. And the

14 ALJ failed to explain how the mixture of abnormal and normal findings in mental status

15 examinations conflicted with or undermined Dr. O’Connor’s opinions.

16          An ALJ may reject a medical opinion based heavily on a claimant’s properly
17 discounted self-reports. Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014). Here,

18
     however, the ALJ erred by discounting Plaintiff’s self-reports. This was not, therefore, a
19
     valid reason to discount Dr. O’Connor’s opinions.
20
            Incongruity between a treating physician’s opinions and her own clinical findings
21
     can be a valid reason for rejecting the opinions. Tommasetti v. Astrue, 533 F.3d 1035,
22
     1041 (9th Cir. 2008). Here, however, the ALJ failed to show such incongruity. Dr.
23


     ORDER REVERSING DENIAL OF
     BENEFITS - 6
 1 O’Connor’s opinion Plaintiff was unlikely to perform consistently without additional

 2 instructions was “based on [his] performance on the cognitive exam.” Tr. 309. The

 3 opined difficulty working at a sufficient pace was “based on [his] ability to perform

 4
     activities of daily living,” and difficulty maintaining attendance was based on both the
 5
     cognitive exam and activities of daily living. Tr. 309. The ALJ found Dr. O’Connor’s
 6
     opinions inconsistent with portions of the cognitive examination showing Plaintiff could
 7
     accurately follow a three-step command, recall three objects after a delay, and perform
 8
     simple calculations. Tr. 23; Tr. 307-08. However, these normal findings did not
 9
     contradict Dr. O’Connor’s opinions. And the cognitive examination showed
10

11 abnormalities in immediate recall, concentration tasks, and abstract thinking. Tr. 308.

12 The ALJ did not explain why the abnormal findings were not more probative than the

13 normal ones. The ALJ also failed to address Plaintiff’s activities of daily living, on

14 which Dr. O’Connor based his opinions in part. Incongruity with his own findings was

15 not a valid reason to discount Dr. O’Connor’s opinions.

16          The Court concludes the ALJ erred by discounting Dr. O’Connor’s opinions.
17
            2.     Zohra Lodin, M.D.
18
            In February 2019, Dr. Lodin opined Plaintiff’s chronic PTSD symptoms interfered
19
     with concentration, persistence, pace, and ability to maintain punctual attendance. Tr.
20
     348-49.
21
            The ALJ found Dr. Lodin’s opinions “not persuasive” because they were
22

23


     ORDER REVERSING DENIAL OF
     BENEFITS - 7
 1 inconsistent with minimal treatment and “fairly benign” mental status examinations. 2 Tr.

 2 23-24. As discussed above, the ALJ failed to address Plaintiff’s proffered reasons for

 3 minimal treatment. And Dr. Lodin, as a treating medical professional, was in a better

 4
     position than the ALJ to interpret the mixture of abnormal and normal clinical findings in
 5
     the record. The ALJ provided no reason why the normal findings would be more
 6
     probative than the abnormal findings.
 7
            The ALJ erred by discounting Dr. Lodin’s opinions without a valid reason
 8
     supported by substantial evidence.
 9
            3.      State Agency Doctors
10
            The ALJ found two State agency non-examining psychologists’ opinions
11

12
     “persuasive.” Tr. 23. Plaintiff contends this was error, because the opinions were not

13 supported by the record or consistent with the treating and examining doctors’ opinions.

14 Dkt. 19 at 3.

15          An ALJ may always accept a medical opinion, and need not even provide reasons

16 for doing so. See Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (ALJ must provide

17 reasons for rejecting a medical opinion, but not for accepting and interpreting one).

18
     However, because the ALJ must reevaluate Dr. O’Connor’s and Dr. Lodin’s opinions on
19
     remand, if the ALJ accepts them he will need to reevaluate the State agency doctors’
20
     opinions to the extent they conflict.
21

22   The ALJ also stated Dr. Lodin was incorrect about a diagnosis of PTSD, but the Commissioner does not
     2

   defend this reason, apparently conceding it is erroneous. The ALJ misread the record, which clearly
23 states a diagnosis of PTSD. See Tr. 337, 326 (“Assessment: … PTSD.”). In any case, there is no dispute
   Plaintiff suffers from PTSD, as the ALJ determined it was a severe impairment. Tr. 17.

     ORDER REVERSING DENIAL OF
     BENEFITS - 8
 1                                      CONCLUSION

 2          For the foregoing reasons, the Commissioner’s final decision is REVERSED and
 3 this case is REMANDED for further administrative proceedings under sentence four of

 4
     42 U.S.C. § 405(g). On remand, the ALJ should reevaluate Plaintiff’s testimony and Dr.
 5
     O’Connor’s and Dr. Lodin’s opinions; reassess the RFC as appropriate; and proceed to
 6
     step five as necessary.
 7

 8          DATED this 19th day of May, 2021.
 9

10

11
                                                   A
                                                   The Honorable Richard A. Jones
12                                                 United States District Judge

13

14

15

16

17

18

19

20

21

22

23


     ORDER REVERSING DENIAL OF
     BENEFITS - 9
